Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 7-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/23/2020.
Claim Objections
Claims 1-6 and 14 are objected to because of the following informalities:  "Claim" which is not a proper noun, should be changed to "claim".  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4, 6, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zaguib et al. (US 2009/0280410).
Regarding claim 1, Zaguib teaches a negative electrode for a lithium secondary battery (P11) comprising; 

wherein, the lithium electrode layer comprises a lithium metal layer, or layer of active lithium (P19), adjoining the at least one surface of the current collector (P25), and a surface oxide layer, or passivation layer 
Zaguib teaches embodiments where the passivation layer has a thickness of greater than 5 nm (P106. 139) which increases over time to thicknesses of, for example, 37.5 nm (P133). 
Regarding claim 2, Zaguib teaches the surface oxide layer is formed on one surface of the lithium metal layer not adjoining the current collector (P23-25). 
Regarding claim 4, Zaguib teaches an ion-conducting protective layer formed on one surface of the lithium electrode layer not adjoining the current collector (P25). 
Regarding claim 6, Zaguib teaches the ion-conducting protective layer has a thickness of 1 to 100 µm, or 10 to 15 µm (P36. 65). 
Regarding claim 14, Zaguib teaches a lithium secondary battery comprising the negative electrode of claim 1 (P11). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Zaguib, as applied to at least claim 1, and as evidenced by  Kozen, A., Pearse et al., 2014. Atomic Layer Deposition and in Situ Characterization of Ultraclean Lithium Oxide and Lithium Hydroxide. The Journal of Physical Chemistry C, 118(48), pp.27749-27753.
Regarding claim 3, Zaguib teaches the surface oxide layer, or passivation layer, comprises Li2O, LiOH, and Li2CO3 (P22. 109). Zaguib teaches an example where the surface oxide layer has a 25.5 nm thickness of a Li2O layer, and a Li-2CO3 thickness of 12.5 nm over time (P132). 
Zaguib is silent in teaching the surface oxide layer comprises a first oxide layer comprising Li2O, a second oxide layer comprising Li2O and LiOH, a third oxide layer comprising Li2O, LiOH, and Li2CO3, wherein the first oxide layer has a thickness of 10 nm to 30 
However, the instant specification teach when lithium metal is exposed to the atmosphere a surface oxide layering of Li2O, LiOH, and Li2CO3 will form. The instant specification also teaches that fundamental suppression of the surface oxide layer suppression is impossible due to exposure to the atmosphere (P5 of PGPUB). 
This is further evidenced by Kozen, which teaches that air exposed lithium oxide will form a layer comprising LiOH, which in turn will react with carbon dioxide in air, while some lithium oxide remains unreacted and form a further layer comprising lithium carbonate (pg. 27752-27753). 
Therefore, while Zaguib teaches the surface oxide layer may comprise Li2O, LiOH, and Li2CO3 while being silent in teaching the thickness of the layer comprising primarily LiOH, the instant disclosure and Kozen teach that an LiOH layer will form with exposure as a result of oxidation, and prior to the formation of Li2CO-3-, and thus if LiOH were included in the measurement of the film thicknesses of Zaguib it would fall within the claimed range.  
The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application that the surface oxide layer of Zaguib, at some point in time, would inherently have a first oxide layer comprising Li2O, a second oxide layer comprising Li2O and LiOH, a third oxide layer comprising Li2O, LiOH, and Li2CO3, wherein the . 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Zaguib, as applied to at least claim 4, and as evidenced by  Zaghib et al. (US 7897674 – as a translation of WO 2003/063287)
Regarding claim 5, Zaguib teaches the ion-conducting protective layer is comprises a polymer preferably a vinyl polymer of ethylene glycol (P52) or a polyether (P37). Zaguib teaches that the polymer is preferably selected from one taught by Zaghib (P41). Zaghib teaches that this preferable polymer can be PVDF (polyvinylidene fluoride) (Col. 3 [19-21]) or polyacrylonitrile (abstract). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use PVDF or polyacrylonitrile, as taught by Zaghib, as a component of the ion-conducting protective layer of Zaguib, because Zaguib teaches that the polymers of Zaghib are preferably used. 
Claims 1- 2 and 14 under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2018/0026261) used as a translation for KR 2016/0109878).
Regarding claim 1, Kim teaches a negative electrode for a lithium secondary battery (P24) comprising:
a lithium electrode layer on at least one surface of a current collector (P100), 
wherein the lithium electrode layer comprises a lithium metal layer (P17) adjoining at least one surface of the current collector, and a surface oxide layer, or nickel oxide having a thickness of 0.1 to 30 nm (P19) formed on the lithium metal layer (P27). 

Regarding claim 2, Kim teaches the surface oxide layer, or nickel oxide layer is formed on one surface (P71) of the lithium metal not adjoining the current collector (P94. 96). 
Regarding claim 14, Kim teaches a lithium secondary battery comprising the negative electrode of claim 1 (claim 9). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Visco et al. (US 6,025,094) teaches the protective layer opposite a current collector, with a peel layer with a desire to reduce an oxide layer formed from ambient moisture, carbon dioxide, oxygen etc. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda Rosenbaum whose telephone number is (571)272-8218.  The examiner can normally be reached on Monday-Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Amanda Rosenbaum/Examiner, Art Unit 1729                                                                                                                                                                                                        
/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729